COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-08-147-CV


BRYAN ADLER                                                        APPELLANT

                                          V.

TEXAS DEPARTMENT OF FAMILY                                           APPELLEE
AND PROTECTIVE SERVICES

                                      ------------

           FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        Appellant Bryan Adler’s notice of appeal indicates that he is attempting

to appeal the custody and child support modifications that the trial court

allegedly made on March 25, 2008. No order or judgment dated March 25,

2008 has been provided to us, and our review of the trial court’s docket




  1
      … See T EX. R. A PP. P. 47.4.
currently indicates that no order or judgment was entered on or about March

25, 2008.

      On April 11, 2008, we notified the parties that we were concerned that

this court may not have jurisdiction over this appeal because it appeared that

there was no final or appealable order or judgment. We indicated that this case

would be dismissed for want of jurisdiction if the parties did not show grounds

for continuing the appeal by April 21, 2008.

      By memo dated April 18, 2008, Adler informed us that he was unclear

as to what order the trial court entered on March 25, 2008.

      Accordingly, because the trial court has entered neither a final judgment

nor an appealable interlocutory order, we must dismiss this appeal for want of

jurisdiction. See T EX. C IV. P RAC. & R EM. C ODE A NN. § 51.014(a) (Vernon Supp.

2007) (listing appealable interlocutory orders); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001) (providing general rule that an appeal may be

taken only from a final judgment); see also T EX. R. A PP. P. 42.3(a), 43.2(f).




                                                  PER CURIAM

PANEL D:    WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: May 8, 2008




                                        2